             Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 ANNUNCIATION HOUSE, et al.,                       §
                                                   §
         Plaintiffs,                               §
                                                   §
 v.                                                §     Case No. 3:21-cv-178-KC
                                                   §
 GREG ABBOTT, et al.,                              §
                                                   §
         Defendants.                               §

                       DEFENDANTS’ RESPONSE IN OPPOSITION TO
                        PLAINTIFFS’ MOTION TO CONSOLIDATE

        Plaintiffs seek to introduce a litany of additional facts and legal questions into a case that

would in no way benefit from their inclusion. The Court has already held an evidentiary hearing

on the federal government’s motion for preliminary injunction in United States v. Texas, No. 3:21-

cv-173 (W.D. Tex.). If the Court grants the federal government’s requested relief, then there will

be no need for the Court to consider Plaintiffs’ request for injunctive relief in this case. If the Court

denies the federal government’s motion, then the proper course of action would be to hold a

separate evidentiary hearing on Plaintiffs’ motion for a preliminary injunction in this case.

        In light of the differences in parties and procedural posture, the Court should deny

Plaintiffs’ Motion to Consolidate. If anything, this case should be stayed pending resolution of the

federal government’s preliminary injunction motion in order to avoid wasting judicial and party

resources.

                                            BACKGROUND

        On July 30, the United States of America (the Government) sued the State of Texas and

Governor Greg Abbott, seeking a declaratory judgment that GA-37 violates the Supremacy Clause

                                                   1
          Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 2 of 8




and an injunction against the order’s enforcement. United States v. Texas, No. 3:21-cv-173, ECF

No. 1 (W.D. Tex.). The Government moved for a temporary restraining order the same day, id.,

ECF No. 3, which was granted on August 3, id., ECF No. 18. On August 4, a group of private

plaintiffs (“Plaintiffs” here) sought to capitalize on that ruling by filing this case and immediately

seeking consolidation. ECF No. 1; ECF No. 5. Since then, the Government’s case has progressed

briskly, with its preliminary injunction motion now awaiting decision following an August 13

hearing. Conversely, Defendants in this case have only now responded to the very different

irreparable injury and balance of equities arguments made by Plaintiffs.

                                         LEGAL STANDARD

       A court may consolidate cases if they “involve a common question of law or fact.” Fed. R.

Civ. P. 42(a). This involves “the joining together—but not the complete merger—of constituent

cases,” as each case still “retains its independent character.” Hall v. Hall, 138 S. Ct. 1118, 1125

(2018). The moving party bears the burden of proving that consolidation would be proper. 5 James

W. Moore & Jeremy C. Wicker, Moore’s Fed. Prac. ¶ 42.04[1], p. 42–6 (1994) (citing cases). The

district court possesses “very broad discretion” in deciding whether that burden has been met.

Frazier v. Garrison I.S.D., 980 F.2d 1514, 1532 (5th Cir. 1993).

       Courts tasked with making such a determination generally consider the following five

factors: (1) whether the actions are pending in the same court; (2) whether there are common

parties; (3) whether there are common questions of law or fact; (4) any risk of prejudice posed by

consolidation compared to the risk of inconsistent adjudications if the cases are tried separately;

and (5) whether consolidation will promote judicial economy. See Parker v. Hyperdynamics Corp.,

126 F. Supp. 3d 830, 835 (S.D. Tex. 2015) (citing Frazier v. Garrison I.S.D., 980 F.2d 1514, 1531



                                                  2
           Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 3 of 8




(5th Cir. 1993)); accord Gutierrez v. Allstate Texas Lloyd’s, No. EP-16-CV-315-PRM, 2017 WL

5185480, at *3 (W.D. Tex. Jan. 31, 2017).

                                             ARGUMENT

       The Court should deny Plaintiffs’ motion to consolidate. Although the two cases partially

overlap, consolidation at this stage would undermine judicial efficiency, waste party resources,

and complicate proceedings in United States v. Texas.

I.     That the Two Cases Are in the Same District Is Not Dispositive

       Plaintiffs have managed to tilt the first factor in their favor by choosing to bring this suit in

the same district and division as the Government. Nonetheless, this Court still retains broad

discretion on consolidation even when “cases [are] pending in the same district.” Inv’rs Research

Co. v. U.S. Dist. Court for Cent. Dist. of Calif., 877 F.2d 777 (9th Cir. 1989).

II.    There Are Important Differences between the Parties

       This case and United States v. Texas include not only different plaintiffs but also different

defendants.

       In this case, the plaintiffs are three non-profit groups and a retired lawyer. In United States

v. Texas, on the other hand, the only plaintiff is the federal government. That difference will matter

for issues like standing, for example. Although the federal government claims standing based on

its sovereign interests, these plaintiffs rely on associational and organizational standing. See, e.g.,

ECF No. 1 ¶ 79. Those doctrines present their own nuances that will require legal and factual

development in this case that will not matter to the federal government’s suit. See, e.g., Hunt v.

Wa. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977); NAACP v. City of Kyle, 626 F.3d 233,

236–39 (5th Cir. 2010). Consolidation would not avoid the need for separate standing analyses.

See N.Y. v. Microsoft Corp., 209 F. Supp. 2d 132, 146–48 (D.D.C. 2002). After all, “consolidation

                                                  3
          Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 4 of 8




is permitted as a matter of convenience and economy in administration, but does not merge the

suits into a single cause, or change the rights of the parties, or make those who are parties in one

suit parties in another.” Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496–97 (1933)).

       The defendants in this case are Director McCraw and Governor Abbott. The defendants in

Untied States v. Texas are the State itself and Governor Abbott. The only overlap is Governor

Abbott, but as explained elsewhere, he is not a proper defendant in either suit because he does not

enforce executive orders. Thus, once this Court resolves jurisdictional and procedural issues in the

two cases, the defendants in the two cases likely will not overlap at all (assuming the cases remain

live). In any event, consolidation would cause procedural issues given that the private plaintiffs in

this case indisputably cannot sue the State of Texas.

III.   The Cases Feature Different Questions of Both Law and Fact

       While the plaintiffs in both cases make Supremacy Clause arguments, each case features

other important legal and factual questions that are not present in the other. This is true in the

cases’ current posture—the preliminary injunction stage—and will be true once they move into

discovery and consideration of the merits.

       Plaintiffs’ arguments on both irreparable harm and the balance of equities differ markedly

from those of the Government. Plaintiffs allege that their shelters would be closed, humanitarian

work halted, drivers subjected to arbitrary stops, and communities forced to shoulder extra

burdens. ECF No. 4 at 24. Conversely, the Government primarily bases its irreparable-harm

argument on GA-37’s alleged interference with federal immigration law. United States, No. 3:21-

cv-173, ECF No. 3 at 23–25.

       The balance-of-equities and public-interest analyses have even less in common. “[W]hen

the Government is the opposing party,” the balance-of-harms and public-interest factors merge, as

                                                 4
           Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 5 of 8




“the government’s interest is the public interest.” Pursuing Am.’s Greatness v. Fed. Election

Comm’n, 831 F.3d 500, 511 (D.C. Cir. 2016). Where both plaintiff and defendant are governmental

entities, and thus are both ostensibly acting in the public’s best interest, courts ask whether a party’s

asserted interest “can be effectively vindicated after a trial on the merits” or “cannot be, given the

difficulty of restoring the status quo ante.” Texas v. United States, 809 F.3d 134, 187 (5th Cir.

2015), aff’d by an equally divided court, 136 S.Ct. 2271 (2016) (mem.). But where private litigants

seek to enjoin a State from securing the health of its citizens, as Plaintiffs do here, the only

constituencies they speak for are themselves and their private members. Given their attempt to

vindicate their own private interests versus Texas’s effort to act in the public interest, Plaintiffs

have a much steeper hill to climb than their counterparts in the federal government when arguing

that the balance of equities tilts in their favor.

        The questions of law would continue to differ greatly even after those motions are decided.

Indeed, Plaintiffs raise an additional claim and seek additional relief. Specifically, Plaintiffs here

assert a Fourth Amendment claim, ECF No. 1 at 21, though they did not move for a preliminary

injunction on that basis. And given their reliance on Section 1983, Plaintiffs have also requested

additional relief—attorneys’ fees—that the Government cannot. ECF No. 1 at 22; see also 42

U.S.C. § 1988(b) (“the court, in its discretion, may allow the prevailing party, other than the United

States, a reasonable attorney’s fee as part of the costs”). The many differences in the legal issues,

claims raised, and relief sought weigh against consolidation.

IV.     The Risk of Prejudice Outweighs the Risk of Inconsistent Adjudications

        Moreover, “consolidation is improper if it would prejudice the rights of the parties.” St.

Bernard Gen’l Hosp. Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712 F.2d 978, 989 (5th Cir.

1983). For example, consolidation can be inappropriate “in instances where the cases are at

                                                     5
           Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 6 of 8




different stages of preparedness for trial.” Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 762

(5th Cir. 1989). Similarly, even when cases possess “almost identical questions of law and fact,”

it is proper to deny consolidation because they are in “markedly different procedural postures.”

Pedigo v. Austin Rumba, Inc., No. A-08-CA-803-JRN, 2010 WL 2730463, at *1 (W.D. Tex. June

24, 2010). This remains so even when “the cases at issue are pending in the same court and involve

common parties.” RTIC Drinkware, LLC v. YETI Coolers, LLC, No. 1:16-cv-907, 2017 WL

5244173, at *3 (W.D. Tex. Jan. 18, 2017) (denying consolidation because “the cases are at very

different stages of litigation”).

        The federal government’s request for a preliminary injunction has long been fully briefed,

and this Court has already held an evidentiary hearing on that motion. Plaintiffs’ preliminary-

injunction motion in this case, by contrast, is not yet fully briefed, and no hearing has been set.

Consolidation would either result in speeding up the decision on Plaintiffs’ preliminary injunction

request, thus prejudicing Defendants here, or slowing down the Court’s preliminary injunction

decision in the other case, thus prejudicing the parties there.

        In comparison to this potential for prejudice, the risk of inconsistent adjudications is not a

cause for concern in this instance. The risk of true inconsistency seems non-existent in light of the

fact that both cases are assigned to the same judge. Of course, the Court could reach different

results on the two preliminary injunction motions based on material differences between the two

cases, but that is not an “inconsistency”—and consolidation would not avoid it anyway.

V.      Consolidation Would Undermine, Not Promote, Judicial Economy

        Regardless of how the Court rules on the federal government’s preliminary injunction

motion, consolidation would waste judicial resources. If the Court rules for the federal

government, proceedings in this case would become unnecessary because the federal

                                                  6
          Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 7 of 8




government’s requested relief would prevent enforcement of GA-37 against these Plaintiffs too.

And if the Court rules against the federal government, then Plaintiffs’ motion in this case will still

require separate briefing and a separate evidentiary hearing. With such duplication already

resulting from the different procedural postures, consolidation would be useless at this stage. As

discussed above, Plaintiffs’ arguments on standing, irreparable harm, and balance of the equities

differ substantially from the federal government’s.

       It is possible that consolidation would become more appropriate at a later stage, but even

then, the differences in the claims made, relief sought, and standing asserted will still require

separate evidence and argument before permanent relief can be decided. See Neutron Depot, LLC

v. Bankrate, Inc., No. 2:14-CV-192, 2016 WL 3536721, at *3 (S.D. Tex. June 29, 2016) (denying

motion to consolidate because “[e]ven if the cases were tried together, the Defendants will be

seeking separate discovery and filing separate dispositive motions and separate judgments will

have to be entered for each case”). Important threshold questions involved in one case are not

implicated in the other, such as whether the Government possesses a cause of action or the validity

of Plaintiffs’ reliance on representative or organizational standing. Consolidating these cases while

so many dissimilar issues remain threatens to expend judicial resources on issues that will not

determine the outcome of either case.

       That said, consolidation can always be revisited if the cases begin to progress in tandem

following decisions on preliminary relief and it becomes apparent that time and resources are being

wasted by keeping the matters separate. Consolidating now, however, would undermine rather

than promote judicial efficiency.

                                           CONCLUSION

       Defendants respectfully request that the Court deny Plaintiffs’ Motion to Consolidate.

                                                  7
          Case 3:21-cv-00178-KC Document 22 Filed 08/23/21 Page 8 of 8




Date: August 23, 2021                   Respectfully submitted.

KEN PAXTON                              /s/ Patrick K. Sweeten
Attorney General of Texas               PATRICK K. SWEETEN
                                        Deputy Attorney General for Special Litigation
BRENT WEBSTER                           Tex. State Bar No. 00798537
First Assistant Attorney General
                                        WILLIAM T. THOMPSON
JUDD E. STONE II                        Deputy Chief, Special Litigation Unit
Solicitor General                       Tex. State Bar No. 24088531
Tex. State Bar No. 24076720
                                        LEIF A. OLSON
                                        Special Counsel
                                        Tex. State Bar No. 24032801

                                        J. AARON BARNES
                                        Special Counsel
                                        Tex. State Bar No. 24099014

                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548 (MC-009)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 463-2100
                                        Fax: (512) 457-4410
                                        judd.stone@oag.texas.gov
                                        patrick.sweeten@oag.texas.gov
                                        will.thompson@oag.texas.gov
                                        leif.olson@oag.texas.gov
                                        aaron.barnes@oag.texas.gov

                                        COUNSEL FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

       I certify that on August 23, 2021, a true and accurate copy of the foregoing document was

filed electronically (via CM/ECF) and served on all counsel of record.

                                            /s/ Patrick K. Sweeten
                                            PATRICK K. SWEETEN



                                                8
